UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: February 28, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Managements discussion of Fund performance By Grantham, Mayo, Van Otterloo & Co. LLC U.S. stocks delivered solid gains during the 12 months ended February 28, 2011, all of them occurring in the second half of the period. The first six months saw the market struggle with concern about the European sovereign debt crisis, weakness in the energy sector following a massive oil spill in the Gulf of Mexico and tepid data on the U.S. economy. However, after Fed Chairman Ben Bernanke proposed another round of quantitative easing at the end of August to stimulate economic growth, his remarks ignited an impressive rally that boosted the S&P 500 Index to a gain of 22.57%, while the average large blend fund monitored by Morningstar, Inc. advanced 20.92%. During the 12-month period, John Hancock U.S. Core Funds Class A shares returned 14.26% at net asset value, trailing the S&P 500 Index and the Morningstar peer average. The Funds emphasis on quality was the main factor weighing on its results, particularly overweightings in health care and consumer staples, which underperformed the broader market. Conversely, the Fund had light exposures to outperforming cyclical sectors such as energy, materials and industrials. At the stock level, Microsoft Corp. was the Funds biggest detractor and largest holding at period end. In health care, drug manufacturer Merck & Company, Inc., health/personal products maker Johnson & Johnson and medical device maker Medtronic, Inc. held back performance. Positions in consumer staples holdings Wal-Mart Stores, Inc. and The Procter & Gamble Company also were unrewarding. Additionally, underweighting strong-performing energy companies Exxon Mobil Corp. and Schlumberger, Ltd. detracted. On the positive side, the Fund benefited from underweighting or not owning several weak-performing commercial banks, notably Bank of America Corp. and JPMorgan Chase & Co. Overweighting consumer electronics and computer maker Apple, Inc. also added value, as did wireless infrastructure manufacturer QUALCOMM, Inc. and enterprise software maker Oracle Corp. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The team statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 U.S. Core Fund | Annual report A look at performance For the period ended February 28, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 1 8.53   0.02 8.53   0.08 Class B 1 8.51   0.02 8.51   0.09 Class C 1 12.52   0.38 12.52   1.79 Class i 14.81   1.50 14.81   7.28 Class R1 13.92   0.84 13.92   4.03 Class R3 13.99   20.21 13.99   38.64 Class R4 14.37   20.57 14.37   39.38 Class R5 14.68   20.93 14.68   40.12 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4 and Class R5 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 6-30-11. The net expenses are as follows: Class A  1.35%, Class B  2.05%, Class C  2.05%, Class I  0.89%, Class R1  1.64%. Class R3  1.54%, Class R4  1.24% and Class R5  0.94%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.91%, Class B 7.27%, Class C  3.86%, Class I  1.33%, Class R1  19.92%, Class R3  7.43%, Class R4  7.17% and Class R5  6.92%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 From 6-12-06. 2 For certain types of investors, as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 share prospectuses. 3 From 5-22-09. Annual report | U.S. Core Fund 7 A look at performance Period Without With maximum beginning sales charge sales charge Index Class B 6-12-06 $10,184 $9,991 $11,720 Class C 2 6-12-06 10,179 10,179 11,720 Class I 3 6-12-06 10,728 10,728 11,720 Class R1 3 6-12-06 10,403 10,403 11,720 Class R3 3 5-22-09 13,864 13,864 15,489 Class R4 3 5-22-09 13,938 13,938 15,489 Class R5 3 5-22-09 14,012 14,012 15,489 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, as of 2-28-11. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 The contingent deferred sales charge, if any, is not applicable. 3 For certain types of investors, as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 shares prospectuses. 8 U.S. Core Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on September 1, 2010 with the same investment held until February 28, 2011. Account value Ending value on Expenses paid during on 9-1-10 2-28-11 period ended 2-28-11 1 Class A $1,000.00 $1,214.50 $7.41 Class B 1,000.00 1,210.50 11.24 Class C 1,000.00 1,210.70 11.24 Class I 1,000.00 1,217.30 4.84 Class R1 1,000.00 1,213.30 9.00 Class R3 1,000.00 1,213.80 8.51 Class R4 1,000.00 1,215.70 6.87 Class R5 1,000.00 1,217.50 5.17 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | U.S. Core Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on September 1, 2010, with the same investment held until February 28, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 9-1-10 2-28-11 period ended 2-28-11 1 Class A $1,000.00 $1,018.10 $6.76 Class B 1,000.00 1,014.60 10.24 Class C 1,000.00 1,014.60 10.24 Class I 1,000.00 1,020.30 4.41 Class R1 1,000.00 1,016.70 8.20 Class R3 1,000.00 1,017.10 7.75 Class R4 1,000.00 1,018.60 6.26 Class R5 1,000.00 1,020.10 4.71 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.05%, 2.05%, 0.88%, 1.64%, 1.55%, 1.25% and 0.94% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 U.S. Core Fund | Annual report Portfolio summary Top 10 Holdings 1 Microsoft Corp. 4.7% The Procter & Gamble Company 2.7% Pfizer, Inc. 4.6% Johnson & Johnson 2.6% Google, Inc., Class A 4.1% Merck & Company, Inc. 2.5% Wal-Mart Stores, Inc. 3.9% International Business Machines Corp. 2.4% Oracle Corp. 3.6% The Coca-Cola Company 2.3% Sector Composition Information Technology 27% Energy 4% Health Care 25% Financials 4% Consumer Staples 19% Telecommunication Services 3% Consumer Discretionary 8% Materials 1% Industrials 4% Short-Term Investments & Other 5% 1 As a percentage of net assets on 2-28-11. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 2-28-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | U.S. Core Fund 11 Funds investments As of 2-28-11 Shares Value Common Stocks 94.50% (Cost $57,685,254) Consumer Discretionary 8.63% Auto Components 0.12% Autoliv, Inc. 500 37,445 TRW Automotive Holdings Corp. (I) 800 45,440 Distributors 0.14% Genuine Parts Company 1,800 94,842 Diversified Consumer Services 0.36% Apollo Group, Inc., Class A (I) 3,000 135,780 ITT Educational Services, Inc. (I) 500 37,925 Strayer Education, Inc. 50 6,872 Weight Watchers International, Inc. 1,100 67,243 Hotels, Restaurants & Leisure 2.13% Chipotle Mexican Grill, Inc. (I) 160 39,200 Darden Restaurants, Inc. 900 42,417 Las Vegas Sands Corp. (I) 3,800 177,232 McDonalds Corp. 13,700 1,036,816 Yum! Brands, Inc. 3,300 166,089 Household Durables 0.15% Fortune Brands, Inc. 1,000 61,860 Mohawk Industries, Inc. (I) 700 40,677 Internet & Catalog Retail 0.22% Liberty Media Corp.  Interactive, Series A (I) 5,200 83,512 Netflix, Inc. (I)(L) 330 68,201 Leisure Equipment & Products 0.06% Hasbro, Inc. 900 40,410 Media 1.55% Charter Communications, Inc., Class A (I) 1,000 45,770 Comcast Corp., Class A 13,400 345,184 Gannett Company, Inc. 2,900 47,879 Liberty Global, Inc., Series A (I) 1,300 54,730 The McGraw-Hill Companies, Inc. 2,200 85,096 The Washington Post Company, Class B 80 34,647 Time Warner Cable, Inc. 1,800 129,924 Time Warner, Inc. 6,100 233,020 Viacom, Inc., Class B 2,000 89,320 12 U.S. Core Fund | Annual report See notes to financial statements Shares Value Multiline Retail 0.71% Dollar Tree, Inc. (I) 2,300 $115,736 Family Dollar Stores, Inc. 1,600 80,128 Macys, Inc. 3,700 88,430 Sears Holdings Corp. (I)(L) 2,000 166,620 Target Corp. 700 36,785 Specialty Retail 1.91% Advance Auto Parts, Inc. 1,600 100,288 Aeropostale, Inc. (I) 4,549 118,001 AutoNation, Inc. (I)(L) 2,400 80,736 AutoZone, Inc. (I) 760 196,042 Best Buy Company, Inc. 4,400 141,856 Foot Locker, Inc. 1,900 37,753 Home Depot, Inc. 5,000 187,350 Jos. A. Bank Clothiers, Inc. (I) 359 16,553 Limited Brands, Inc. 1,700 54,434 OReilly Automotive, Inc. (I) 1,200 66,696 PetSmart, Inc. 900 36,783 Ross Stores, Inc. 1,100 79,244 TJX Companies, Inc. 3,400 169,558 Tractor Supply Company 600 31,242 Textiles, Apparel & Luxury Goods 1.28% Coach, Inc. (L) 3,400 186,728 Fossil, Inc. (I) 600 46,044 NIKE, Inc., Class B 6,300 560,889 VF Corp. 900 86,103 Consumer Staples 19.62% Beverages 4.51% Brown Forman Corp., Class B 1,900 131,385 Coca-Cola Enterprises, Inc. 3,600 94,680 Hansen Natural Corp. (I) 1,500 86,325 PepsiCo, Inc. 18,600 1,179,612 The Coca-Cola Company 25,200 1,610,784 Food & Staples Retailing 5.77% Costco Wholesale Corp. 2,400 179,496 CVS Caremark Corp. 3,500 115,710 Safeway, Inc. 2,400 52,368 SUPERVALU, Inc. 2,000 17,260 Sysco Corp. 7,600 211,204 The Kroger Company 5,900 135,110 Wal-Mart Stores, Inc. 51,640 2,684,247 Walgreen Company 13,300 576,422 Food Products 1.93% Campbell Soup Company (L) 3,600 121,176 Dean Foods Company (I) 900 9,504 Flowers Foods, Inc. 1,600 42,560 General Mills, Inc. 6,700 248,838 H.J. Heinz Company 2,000 100,440 See notes to financial statements Annual report | U.S. Core Fund 13 Shares Value Food Products (continued) Hormel Foods Corp. 4,000 $109,600 Kellogg Company 4,000 214,240 Kraft Foods, Inc., Class A 5,400 171,936 McCormick & Company, Inc., Class B 1,600 76,240 Sara Lee Corp. 2,800 47,936 The Hershey Company 3,500 183,120 Household Products 4.08% Church & Dwight Company, Inc. 800 60,352 Clorox Company 2,000 135,520 Colgate-Palmolive Company 5,600 439,712 Kimberly-Clark Corp. 4,800 316,320 The Procter & Gamble Company 29,400 1,853,670 Personal Products 0.48% Avon Products, Inc. 2,200 61,182 Herbalife, Ltd. 1,000 78,410 The Estee Lauder Companies, Inc., Class A 2,000 188,820 Tobacco 2.85% Altria Group, Inc. 27,900 707,823 Lorillard, Inc. 2,161 165,900 Philip Morris International, Inc. 14,918 936,552 Reynolds American, Inc. 4,300 147,576 Energy 3.79% Energy Equipment & Services 0.35% Halliburton Company 241 11,313 National Oilwell Varco, Inc. 1,900 151,183 Rowan Companies, Inc. (I) 900 38,403 Schlumberger, Ltd. 455 42,506 Oil, Gas & Consumable Fuels 3.44% Anadarko Petroleum Corp. 217 17,757 Apache Corp. 108 13,459 Chevron Corp. 5,697 591,064 ConocoPhillips 14,773 1,150,374 Exxon Mobil Corp. 1,228 105,031 Marathon Oil Corp. 4,400 218,240 Occidental Petroleum Corp. 680 69,340 Pioneer Natural Resources Company 600 61,404 Sunoco, Inc. 1,200 50,232 Valero Energy Corp. 3,100 87,358 Financials 2.70% Commercial Banks 0.21% CapitalSource, Inc. 5,700 43,206 CIT Group, Inc. (I) 1,500 64,980 First Citizens BancShares, Inc. 50 10,100 TCF Financial Corp. 700 11,361 Valley National Bancorp 900 12,267 14 U.S. Core Fund | Annual report See notes to financial statements Shares Value Consumer Finance 0.10% SLM Corp. (I) 4,900 $72,618 Diversified Financial Services 0.14% Bank of America Corp. 6,610 94,457 Insurance 2.08% Allied World Assurance Company Holdings, Ltd. 800 49,368 American Financial Group, Inc. 1,400 48,482 American International Group, Inc. (I)(L) 7,600 281,656 Arch Capital Group, Ltd. (I) 600 54,300 Aspen Insurance Holdings, Ltd. 1,000 29,550 Assurant, Inc. 1,100 44,693 Axis Capital Holdings, Ltd. 1,000 36,320 Brown & Brown, Inc. 1,900 49,666 Chubb Corp. 1,000 60,680 Endurance Specialty Holdings, Ltd. 600 29,754 Everest Re Group, Ltd. 400 35,460 Hartford Financial Services Group, Inc. 1,900 56,240 PartnerRe, Ltd. 500 39,650 Platinum Underwriters Holdings, Ltd. 200 8,340 Prudential Financial, Inc. 1,500 98,745 RenaissanceRe Holdings, Ltd. 600 40,212 StanCorp Financial Group, Inc. 200 9,200 The Travelers Companies, Inc. 4,900 293,657 Torchmark Corp. 600 39,150 Transatlantic Holdings, Inc. 600 30,558 Validus Holdings, Ltd. 1,800 55,710 W.R. Berkley Corp. 1,400 41,930 Real Estate Investment Trusts 0.17% Annaly Capital Management, Inc. 4,900 87,857 National Retail Properties, Inc. 500 12,845 Omega Healthcare Investors, Inc. 600 14,382 Health Care 24.66% Biotechnology 1.65% Amgen, Inc. (I) 12,300 631,359 Biogen Idec, Inc. (I)(L) 2,300 157,320 Cephalon, Inc. (I) 600 33,786 Gilead Sciences, Inc. (I) 8,000 311,840 Health Care Equipment & Supplies 3.86% Alere, Inc. (I) 2,659 102,744 Baxter International, Inc. 7,863 417,918 Becton, Dickinson & Company 2,600 208,000 C.R. Bard, Inc. 800 78,208 DENTSPLY International, Inc. 1,300 48,581 Edwards Lifesciences Corp. (I) 1,480 125,859 Gen-Probe, Inc. (I) 500 31,440 IDEXX Laboratories, Inc. (I)(L) 900 69,930 Intuitive Surgical, Inc. (I) 160 52,472 Kinetic Concepts, Inc. (I) 1,100 53,867 Medtronic, Inc. 16,400 654,688 See notes to financial statements Annual report | U.S. Core Fund 15 Shares Value Health Care Equipment & Supplies (continued) ResMed, Inc. (I)(L) 1,700 $53,720 St. Jude Medical, Inc. (I) 3,400 162,792 STERIS Corp. 400 13,540 Stryker Corp. 4,200 265,692 Varian Medical Systems, Inc. (I) 1,200 83,136 Zimmer Holdings, Inc. (I) 3,700 230,658 Health Care Providers & Services 4.56% Aetna, Inc. 4,200 156,912 AMERIGROUP Corp. (I) 500 28,675 AmerisourceBergen Corp. 4,800 181,968 Cardinal Health, Inc. 3,900 162,396 Catalyst Health Solutions, Inc. (I) 300 13,563 Coventry Health Care, Inc. (I) 2,000 60,400 Express Scripts, Inc. (I) 5,300 297,966 Health Net, Inc. (I) 1,400 41,188 Henry Schein, Inc. (I) 900 62,082 Humana, Inc. (I) 2,300 149,523 Laboratory Corp. of America Holdings (I) 1,500 135,195 Lincare Holdings, Inc. (L) 3,340 97,996 McKesson Corp. 1,500 118,920 MEDNAX, Inc. (I) 600 38,958 Omnicare, Inc. 1,100 31,493 Owens & Minor, Inc. 300 9,360 Patterson Companies, Inc. 1,400 46,732 Quest Diagnostics, Inc. 1,900 107,825 Triple-S Management Corp., Class B (I) 3,591 70,958 UnitedHealth Group, Inc. 21,356 909,338 VCA Antech, Inc. (I) 700 17,528 WellPoint, Inc. (I) 5,986 397,889 Health Care Technology 0.11% Cerner Corp. (I)(L) 720 72,324 Life Sciences Tools & Services 0.38% Covance, Inc. (I) 600 33,858 Mettler-Toledo International, Inc. (I) 490 83,971 Pharmaceutical Product Development, Inc. 1,500 41,205 Techne Corp. 300 21,507 Waters Corp. (I) 1,000 83,050 Pharmaceuticals 14.10% Abbott Laboratories 19,400 933,140 Allergan, Inc. 3,900 289,263 Bristol-Myers Squibb Company 20,200 521,362 Eli Lilly & Company 24,900 860,544 Endo Pharmaceuticals Holdings, Inc. (I) 2,900 103,008 Forest Laboratories, Inc. (I) 7,000 226,800 Johnson & Johnson 28,700 1,763,328 Merck & Company, Inc. 52,683 1,715,885 Pfizer, Inc. 165,488 3,183,989 Warner Chilcott PLC, Class A 4,337 102,700 16 U.S. Core Fund | Annual report See notes to financial statements Shares Value Industrials 4.44% Aerospace & Defense 1.15% General Dynamics Corp. 3,700 281,644 L-3 Communications Holdings, Inc. 800 63,432 Northrop Grumman Corp. 1,300 86,684 Precision Castparts Corp. 970 137,498 Rockwell Collins, Inc. 1,200 77,328 United Technologies Corp. 1,700 142,018 Air Freight & Logistics 0.35% C.H. Robinson Worldwide, Inc. 2,400 173,736 Expeditors International of Washington, Inc. 1,400 66,920 Airlines 0.09% United Continental Holdings, Inc. (I) 2,600 62,504 Commercial Services & Supplies 0.36% Copart, Inc. (I)(L) 1,000 42,010 Pitney Bowes, Inc. 2,800 70,504 Rollins, Inc. 2,250 44,145 Stericycle, Inc. (I) 1,100 95,062 Industrial Conglomerates 1.02% 3M Company 7,600 700,948 Machinery 1.07% Caterpillar, Inc. 1,700 174,981 Cummins, Inc. 1,070 108,198 Danaher Corp. 5,500 278,300 Deere & Company 1,300 117,195 Joy Global, Inc. 600 58,428 Professional Services 0.13% Dun & Bradstreet Corp. 400 32,320 IHS, Inc., Class A (I) 700 58,590 Road & Rail 0.17% Union Pacific Corp. 1,200 114,492 Trading Companies & Distributors 0.10% Fastenal Company (L) 1,100 68,343 Information Technology 26.84% Communications Equipment 3.07% Aruba Networks, Inc. (I) 400 12,180 Cisco Systems, Inc. (I) 36,600 679,296 F5 Networks, Inc. (I) 580 68,446 Harris Corp. 800 37,328 QUALCOMM, Inc. 21,800 1,298,844 Tellabs, Inc. 2,400 12,936 Computers & Peripherals 3.51% Apple, Inc. (I) 4,310 1,522,335 Dell, Inc. (I) 11,015 174,367 Hewlett-Packard Company 9,300 405,759 Lexmark International, Inc., Class A (I) 900 33,777 NCR Corp. (I) 1,800 34,380 See notes to financial statements Annual report | U.S. Core Fund 17 Shares Value Computers & Peripherals (continued) NetApp, Inc. (I) 1,700 $87,822 Seagate Technology PLC (I) 2,900 36,830 Western Digital Corp. (I) 3,919 119,843 Electronic Equipment, Instruments & Components 0.21% Dolby Laboratories, Inc., Class A (I) 1,500 75,855 Ingram Micro, Inc., Class A (I) 2,600 51,818 Tech Data Corp. (I) 300 14,874 Internet Software & Services 4.92% eBay, Inc. (I) 17,500 586,338 Google, Inc., Class A (I) 4,567 2,801,398 IT Services 4.61% Accenture PLC, Class A 5,900 303,732 Amdocs, Ltd. (I) 2,400 71,616 Automatic Data Processing, Inc. 3,700 185,000 Broadridge Financial Solutions, Inc. 1,700 38,964 Cognizant Technology Solutions Corp., Class A (I) 3,700 284,419 Computer Sciences Corp. 900 43,317 Fiserv, Inc. (I) 1,100 69,597 Global Payments, Inc. 1,200 57,588 International Business Machines Corp. 10,321 1,670,763 Jack Henry & Associates, Inc. 1,300 41,483 MasterCard, Inc., Class A 907 218,188 NeuStar, Inc., Class A (I) 200 5,050 Paychex, Inc. 4,000 134,520 Total Systems Services, Inc. (L) 2,500 44,375 Office Electronics 0.14% Xerox Corp. 8,800 94,600 Semiconductors & Semiconductor Equipment 0.16% Texas Instruments, Inc. 3,100 110,391 Software 10.22% Adobe Systems, Inc. (I) 2,300 79,350 ANSYS, Inc. (I) 600 33,792 BMC Software, Inc. (I) 1,900 94,050 Citrix Systems, Inc. (I) 1,600 112,256 FactSet Research Systems, Inc. 820 86,002 Informatica Corp. (I) 1,400 65,814 Intuit, Inc. (I) 5,600 294,448 McAfee, Inc. (I) 900 43,155 MICROS Systems, Inc. (I) 1,300 61,932 Microsoft Corp. 122,241 3,249,166 Oracle Corp. 74,147 2,439,436 Quest Software, Inc. (I) 1,700 45,543 Salesforce.com, Inc. (I) 610 80,685 Symantec Corp. (I) 9,100 164,073 TIBCO Software, Inc. (I) 1,200 29,544 VMware, Inc., Class A (I) 1,800 150,570 18 U.S. Core Fund | Annual report See notes to financial statements Shares Value Materials 0.73% Chemicals 0.55% E.I. Du Pont de Nemours & Company 3,900 213,993 Ecolab, Inc. 2,000 97,280 Sigma-Aldrich Corp. 1,000 63,890 Metals & Mining 0.02% Commercial Metals Company 600 10,002 Paper & Forest Products 0.16% Schweitzer-Mauduit International, Inc. 2,054 112,621 Telecommunication Services 3.09% Diversified Telecommunication Services 2.97% AT&T, Inc. 28,000 794,640 CenturyLink, Inc. (L) 1,900 78,242 Verizon Communications, Inc. 31,700 1,170,364 Wireless Telecommunication Services 0.12% MetroPCS Communications, Inc. (I) 2,200 31,680 Telephone & Data Systems, Inc. 1,500 50,475 Investment Companies 1.01% (Cost $635,987) Financials 1.01% SPDR S&P rust 5,199 692,247 Yield Shares Value Securities Lending Collateral 1.63% (Cost $1,124,155) John Hancock Collateral Investment Trust (W) 0.2855% (Y) 112,340 1,124,229 Short-Term Investments 3.34% (Cost $2,299,512) Maturity Yield* date Par value Value U.S. Government 0.43% U.S. Treasury Bill 0.180% 3-10-11 $300,000 299,993 Shares Value Short-Term Securities 2.91% State Street Institutional Treasury Money Market Fund 0.0453% (Y) 1,999,525 1,999,525 Total investments (Cost $61,744,908)  100.48% Other assets and liabilities, net (0.48%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | U.S. Core Fund 19 Notes to Schedule of Investments (I) Non-income producing security. (L) All or a portion of this security is on loan as of 2-28-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 2-28-11.  At 2-28-11, the aggregate cost of investment securities for federal income tax purposes was $62,554,907. Net unrealized appreciation aggregated $6,546,366, of which $6,969,277 related to appreciated investment securities and $422,911 related to depreciated investment securities. 20 U.S. Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-11 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $60,620,753) including $1,091,259 of securities loaned (Note2) $67,977,044 Investments in affiliated issuers, at value (Cost $1,124,155) (Note2) 1,124,229 Total investments, at value (Cost $61,744,908) Receivable for fund sharessold 791,944 Dividends and interestreceivable 142,140 Receivable for securities lendingincome 2,226 Other receivables and prepaidexpenses 6,271 Totalassets Liabilities Payable for investmentspurchased 4,513 Payable for fund sharesrepurchased 14,187 Payable upon return of securities loaned (Note2) 1,125,131 Payable toaffiliates Accounting and legal servicesfees 874 Transfer agentfees 12,832 Distribution and servicefees 3 Trusteesfees 615 Due toadviser 102,961 Other liabilities and accruedexpenses 11,365 Totalliabilities Netassets Capital paid-in $63,928,417 Undistributed net investmentincome 144,998 Accumulated net realized loss on investments and futurescontracts (2,658,407) Net unrealized appreciation (depreciation) oninvestments 7,356,365 Netassets See notes to financial statements Annual report | U.S. Core Fund 21 F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($31,179,454 ÷ 1,608,524shares) $19.38 Class B ($824,284 ÷ 42,665shares) 1 $19.32 Class C ($2,377,992 ÷ 123,169shares) 1 $19.31 Class I ($34,172,344 ÷ 1,761,956shares) $19.39 Class R1 ($113,771 ÷ 5,879shares) $19.35 Class R3 ($34,510 ÷ 1,779.359shares) $19.39 Class R4 ($34,509 ÷ 1,779.359shares) $19.39 Class R5 ($34,509 ÷ 1,779.359shares) $19.39 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $20.40 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 22 U.S. Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-28-11 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,070,628 Securitieslending 11,561 Interest 2,090 Less foreign taxeswithheld (18) Total investmentincome Expenses Investment management fees (Note5) 386,107 Distribution and service fees (Note5) 106,110 Accounting and legal services fees (Note5) 6,737 Transfer agent fees (Note5) 62,533 Trustees fees (Note5) 3,510 State registration fees (Note5) 56,044 Printing and postage (Note5) 11,383 Professionalfees 48,721 Custodianfees 12,140 Registration and filingfees 32,269 Other 7,702 Totalexpenses Less expense reductions (Note5) (140,827) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 1,571,228 Investments in affiliatedissuers (819) Futures contracts (Note3) 89,593 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 5,111,297 Investments in affiliatedissuers (137) Futures contracts (Note3) (18,147) Translation of assets and liabilities in foreigncurrencies 215 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | U.S. Core Fund 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 2-28-11 2-28-10 Increase (decrease) in netassets Fromoperations Net investmentincome $491,832 $197,722 Net realized gain(loss) 1,660,002 (1,312,068) Change in net unrealized appreciation(depreciation) 5,093,228 7,710,519 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (167,314) (77,787) ClassI (207,682) (124,896) ClassR1 (282) (22) ClassR3 (117) (34) ClassR4 (209) (113) ClassR5 (301) (193) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 41,054,427 12,448,545 End ofyear Undistributed net investmentincome 24 U.S. Core Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.14 0.11 0.15 0.16 0.12 Net realized and unrealized gain (loss) oninvestments 2.29 4.76 (7.19) (1.88) 2.41 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.06) (0.13) (0.17) (0.09) From net realizedgain    (0.93) (0.20) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $31 $22 $11 $18 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 1.50 1.76 6 1.75 1.86 1.93 7 Expenses net of feewaivers 1.35 1.35 6 1.35 1.34 1.34 7 Expenses net of fee waivers andcredits 1.35 1.35 6 1.35 1.34 1.34 7 Net investmentincome 0.82 0.72 0.86 0.70 0.76 7 Portfolio turnover (%) 78 44 61 81 36 1 The inception date for Class A shares is 6-12-06. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 7 Annualized. See notes to financial statements Annual report | U.S. Core Fund 25 CLASS B SHARES Periodended 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 0.01 0.04  3 0.02 Net realized and unrealized gain (loss) oninvestments 2.27 4.75 (7.16) (1.88) 2.40 Total from investmentoperations From net investmentincome    (0.01) (0.02) From net realizedgain    (0.93) (0.20) Totaldistributions    Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1  7  7  7  7 Ratios (as a percentage of average net assets): Expenses beforereductions 3.02 7.67 8 8.79 6.98 13.58 9 Expenses net of feewaivers 2.05 2.08 8 2.40 2.05 2.04 9 Expenses net of fee waivers andcredits 2.05 2.05 8 2.05 2.05 2.04 9 Net investmentincome 0.19 0.03 0.24  10 0.12 9 Portfolio turnover (%) 78 44 61 81 36 1 The inception date for Class B shares is 6-12-06. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Annualized. 10 Less than 0.005%. CLASS C SHARES Periodended 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.02  3 0.01  4 0.03 Net realized and unrealized gain (loss) oninvestments 2.28 4.75 (7.14) (1.88) 2.40 Total from investmentoperations From net investmentincome    (0.01) (0.02) From net realizedgain    (0.93) (0.20) Totaldistributions    Net asset value, end ofperiod Total return (%) 7 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $1 $3 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 2.40 3.92 8 3.43 2.94 3.82 9 Expenses net of feewaivers 2.05 2.06 8 2.07 2.05 2.04 9 Expenses net of fee waivers andcredits 2.05 2.05 8 2.05 2.05 2.04 9 Net investment income(loss) 0.12  10 0.06 (0.01) 0.16 9 Portfolio turnover (%) 78 44 61 81 36 1 The inception date for Class C shares is 6-12-06. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 9 Annualized. 10 Less than (0.005%). 26 U.S. Core Fund | Annual report See notes to financial statements CLASS I SHARES Periodended 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.24 0.16 0.21 0.25 0.18 Net realized and unrealized gain (loss) oninvestments 2.28 4.79 (7.19) (1.89) 2.41 Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.14) (0.20) (0.26) (0.13) From net realizedgain    (0.93) (0.20) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $34 $16  5  5  5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.12 1.39 6 10.44 12.79 17.83 7 Expenses net of feewaivers 0.88 0.87 6 0.95 0.95 0.95 7 Expenses net of fee waivers andcredits 0.88 0.87 6 0.95 0.95 0.95 7 Net investmentincome 1.34 0.94 1.19 1.10 1.16 7 Portfolio turnover (%) 78 44 61 81 36 1 The inception date for Class I shares is 6-12-06. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Includes the impact of proxy expenses, which amounted to less than 0.005% of average netassets. 7 Annualized. CLASS R1 SHARES Periodended 2-28-11 2-28-10 2-28-09 2-29-08 2-28-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.09 0.07 0.13 0.13 0.06 Net realized and unrealized gain (loss) oninvestments 2.28 4.73 (7.16) (1.88) 2.42 Total from investmentoperations Lessdistributions From net investmentincome (0.05)  3 (0.11) (0.15) (0.08) From net realizedgain    (0.93) (0.20) Totaldistributions  3 Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions)  6  6  6  6  6 Ratios (as a percentage of average net assets): Expenses beforereductions 4.66 20.80 7 19.51 15.98 21.12 8 Expenses net of feewaivers 1.67 1.66 7 1.95 1.45 1.69 8 Expenses net of fee waivers andcredits 1.67 1.66 7 1.45 1.45 1.69 8 Net investmentincome 0.48 0.43 0.76 0.59 0.41 8 Portfolio turnover (%) 78 44 61 81 36 1 The inception date for Class R1 shares is 6-12-06. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 8 Annualized. See notes to financial statements Annual report | U.S. Core Fund 27 CLASS R3 SHARES Periodended 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.10 0.03 Net realized and unrealized gain oninvestments 2.29 3.01 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.02) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions)  5  5 Ratios (as a percentage of average net assets): Expenses beforereductions 39.27 9.87 6 Expenses net of feewaivers 1.58 1.66 6 Expenses net of fee waivers andcredits 1.58 1.66 6 Net investmentincome 0.57 0.21 6 Portfolio turnover (%) 78 44 1 The inception date for Class R3 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. CLASS R4 SHARES Periodended 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.06 Net realized and unrealized gain oninvestments 2.30 3.01 Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.06) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions)  5  5 Ratios (as a percentage of average net assets): Expenses beforereductions 39.00 9.61 6 Expenses net of feewaivers 1.28 1.36 6 Expenses net of fee waivers andcredits 1.28 1.36 6 Net investmentloss 0.87 0.50 6 Portfolio turnover (%) 78 44 1 The inception date for Class R4 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 28 U.S. Core Fund | Annual report See notes to financial statements CLASS R5 SHARES Periodended 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.10 Net realized and unrealized gain oninvestments 2.29 3.02 Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.11) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions)  5  5 Ratios (as a percentage of average net assets): Expenses beforereductions 38.74 9.36 6 Expenses net of feewaivers 0.98 1.06 6 Expenses net of fee waivers andcredits 0.98 1.06 6 Net investmentincome 1.17 0.81 6 Portfolio turnover (%) 78 44 1 The inception date for Class R5 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | U.S. Core Fund 29 Notes to financial statements Note 1  Organization John Hancock U.S. Core Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high total return. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, printing and postage, registration and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
